

116 S1659 IS: Ensuring Children’s Access to Specialty Care Act of 2019
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1659IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Blunt (for himself and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for the participation of pediatric subspecialists
 in the National Health Service Corps program, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Children’s Access to Specialty Care Act of 2019.2.Participation of pediatric subspecialties in National Health Service Corps(a)Primary health services definitionSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by inserting (and pediatric subspecialties and special qualifications in pediatrics) after pediatrics.(b)Behavioral and mental health professionals definitionSection 331(a)(3)(E)(i) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(E)(i)) is amended by inserting (including pediatric subspecialists thereof) after psychiatrists.(c)Health professional shortage areasSection 332(a) of the Public Health Service Act (42 U.S.C. 254e(a)) is amended—(1)in paragraph (1)(B), by inserting (including such a population group of children and adolescents) after shortage; and(2)in paragraph (2)(A), by inserting pediatric subspecialty medical residency or fellowship training site, after health department,.(d)Loan repayment programSubparagraph (B) of section 338B(b)(1) of the Public Health Service Act (42 U.S.C. 254l–1(b)(1)) is amended by inserting (including a pediatric subspecialty residency or fellowship training program) before the semicolon.